Citation Nr: 1112565	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-11 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2007, which, in pertinent part, denied service connection for a low back disability.  In December 2010, the veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).   The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran credibly testified that he has had back pain since he injured his back in service in a parachute jump, and medical evidence of record shows he has been diagnosed as having degenerative disc disease in the lumbosacral spine.  He has also submitted lay statements in support of his claim.  Although no back complaints were noted in the service treatment records, an appellant's testimony cannot be rejected solely because it was not reported contemporaneously to service, or noted in the service medical records, although these are factors that may be weighed.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Moreover, he is competent to report his history of low back pain.  Under these circumstances, the Veteran must be afforded an opportunity for an examination.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

On the Veteran's examination for entrance onto active duty in February 1983, it was noted that the Veteran wore a back brace from October 1981 to October 1982, but that he was "100% right now."  No abnormalities were noted on examination.  According to the history provided on a medical record dated in January 2003, this brace was due to scoliosis.  In view of the absence of any abnormalities on the entrance examination, the Veteran's back is presumed to have been sound at entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Because the RO emphasized this pre-service history in the rating decision and in the statement of the case, however, it is worth pointing out that the burden is on VA to rebut the presumption of soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Therefore, if a medical examiner finds that the pre-service history is significant to his or her opinion, the RO must ensure that the examiner employs the appropriate standard of certainty in the opinion, i.e., that the condition was undebatably or unequivocally present prior to service, and undebatably or unequivocally did not increase in severity in service.  Likewise, the RO must apply the appropriate burden of proof in its decision.
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine whether he has a chronic low back disability of service origin.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner should provide an opinion as to whether it is as least as likely as not that a chronic low back disability had its inception in service, or is due to any events which occurred in service, including parachute jumps.  In doing so, the examiner is to accept the Veteran's credible testimony that he injured his back in a parachute jump in 1985 in Istanbul, Turkey, and that he's had back pain ever since service.  

If, and only if, the examiner believes that the history that the Veteran wore a back brace for a year before service raises the question of pre-existence, the examiner must apply the appropriate standard of certainty in his or her opinion, i.e., that the condition was undebatably or unequivocally present prior to service, and undebatably or unequivocally did not increase in severity in service.  

2.  After completion of the above and any additional development deemed necessary, readjudicate the claim for service connection for a low back disability.  If applicable, the question of pre-existence should be discussed using the appropriate burden of proof, i.e., clear and unmistakable evidence of both pre-existence and lack of aggravation are required to rebut the presumption of soundness.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


